IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DAVID ALLEN FARMER,

Plaintiff,
Case No. 3:20-cv-18

JUDGE WALTER H. RICE

Vv.
DENNIS J. LANGER, ef a/.,

Defendants.

 

DECISION AND ENTRY SUSTAINING PLAINTIFF’S MOTION FOR
RECUSAL (DOC. #4); REFERRING CASE TO CLERK OF COURTS
FOR REASSIGNMENT

 

Having been named as a Defendant in this case, the undersigned SUSTAINS
Plaintiff's Motion for Recusal, Doc. #4, and RECUSES himself from this matter.

This case is referred to the Clerk of Courts for reassignment.

Date: January 31, 2020 b2RA1 Ding
WALTER H. RICE

UNITED STATES DISTRICT JUDGE
